Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2022 has been entered.
 

Claims 1-3, 6-9, 11-21 and 23-25 are pending. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11, 13, 15, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lohmar et al. (Dynamic Adaptive HTTP Streaming of Live Content, WORLD OF WIRELESS, MOBILE AND MULTIMEDIA NETWORKS (WOWMOM), 2011 IEEE INTERNATIONAL SYMPOSIUM ON A, IEEE, 20 June 2011 (2011-06-20), pages 1-8) in view of Burt (Pub. No.: US 2013/0003869).
Regarding claim 7, Lohmar discloses a method implemented by a receiving device (Page 1, section I, “Introduction,” lines 1-10; page 3, right-hand column, lines 9-13, figure 3), comprising: extracting, from a metadata container obtained via a communication network, at least one information of an encoding structure of a first frame of a sequence of digital frames, the transport container containing encoded data representative of said sequence of digital frames (Page 2, section A, “The Manifest File (MPD), lines 1-23; page 3, right-hand column, lines 9-17, figure 3. Any frame, for example the current frame, can be seen as a “first” frame in a sequence of frames.) issuing, according to the extracted at least one information of the encoding structure, a request for receiving said encoded data representative of said first frame, said request comprising said location information in said transport container (page 3, right-hand column, lines 18-20, “URL for the segment to select;” figure 3.).
It could be argued that Lohmar does not explicitly disclose extracting, from the metadata container, a piece of information representative of location in a transport container of encoded data representative of said first frame. However, in analogous art, Burt discloses “defining a video frame location for video frames carried within transport packets of a Moving Pictures Expert Group (MPEG) transport stream. The method may include processing the transport packets to identify the video frames included therein; identifying a plurality of the transport packets to be signature packets; generating a first signature for each of the signature packets; and defining a video frame location for each identified video frames relative to the signatures (para. [0015]),” wherein a “signature table 52 identifies a positional location of each frame relative to one or more of the signature transport packets (e.g., a following signature packet can be referenced to a prior occurring frame with a negative offset value or the like). The signature table 52, advantageously, can be used to identify the positioning of each video frame without relying on proprietary information specific to the transport stream 24, 26, 28 or the operating system of the end device 34, i.e., without having to discover protocol specific information to generate a corresponding signature. Instead, the signatures may be generically generated from the video frames or non-proprietary portions of the header such that any system having capabilities to recover the video frames and to generate signatures may be able to similarly relate to the location of each frame (para. [0047; see also figure 2, element 52).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lohmar to allow for extracting, from the metadata container, a piece of information representative of location in a transport container of encoded data representative of said first frame. This would have produced predictable and desirable results, in that it would allow for better system performance and potentially lower bandwidth usage.
Regarding claim 8, the combination of Lohmar and Burt discloses the method of claim 7, and further discloses wherein said at least one information of said encoding structure comprises at least one information relating to a level of representation of the encoded first frame among at least two distinct levels of representation and the request comprises a piece of information relating to a requested level of representation (Lohmar, Page 2, section A, “The Manifest File (MPD),” lines 1-23; page 3, right-hand column, lines 9-13, figure 3), (page 3, right-hand column, lines 9-37. “The client can change the media quality according to the estimated available link bitrate by selecting a different representation.”). 
Regarding claim 9, Lohmar discloses a receiving device comprising: a processor; a non-transitory computer-readable medium (Page 1, section I, “Introduction,” lines 1-10; page 3, right-hand column, lines 9-13, figure 3) comprising instructions stored thereon, which when executed by the processor configure the device to perform the following acts: extracting, from a metadata container obtained via a communication network, at least one information of an encoding structure of a first frame of a sequence of digital frames, the transport container containing encoded data representative of said sequence of digital frames (Page 2, section A, “The Manifest File (MPD), lines 1-23; page 3, right-hand column, lines 9-17, figure 3), issuing, according to the extracted at least one information of the encoding structure, a request for receiving said encoded data representative of said first frame, said request comprising said location information in said transport container (page 3, right-hand column, lines 18-20, “URL for the segment to select;” figure 3.). 
It could be argued that Lohmar does not explicitly disclose extracting, from the metadata container, a piece of information representative of location in a transport container of encoded data representative of said first frame. However, in analogous art, Burt discloses “defining a video frame location for video frames carried within transport packets of a Moving Pictures Expert Group (MPEG) transport stream. The method may include processing the transport packets to identify the video frames included therein; identifying a plurality of the transport packets to be signature packets; generating a first signature for each of the signature packets; and defining a video frame location for each identified video frames relative to the signatures (para. [0015]),” wherein a “signature table 52 identifies a positional location of each frame relative to one or more of the signature transport packets (e.g., a following signature packet can be referenced to a prior occurring frame with a negative offset value or the like). The signature table 52, advantageously, can be used to identify the positioning of each video frame without relying on proprietary information specific to the transport stream 24, 26, 28 or the operating system of the end device 34, i.e., without having to discover protocol specific information to generate a corresponding signature. Instead, the signatures may be generically generated from the video frames or non-proprietary portions of the header such that any system having capabilities to recover the video frames and to generate signatures may be able to similarly relate to the location of each frame (para. [0047; see also figure 2, element 52).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lohmar to allow for extracting, from the metadata container, a piece of information representative of location in a transport container of encoded data representative of said first frame. This would have produced predictable and desirable results, in that it would allow for better system performance and potentially lower bandwidth usage.
Regarding claim 11, the combination of Lohmar and Burt discloses a client equipment comprising the device of claim 9 (see the rejection of claim 9), and further discloses said client equipment being configured to communicate with a server equipment via said communication network (Lohmar, Page 1, section I, “Introduction,” lines 1-10; page 3, right-hand column, lines 9-13, figure 3). 
Regarding claim 13, Lohmar discloses a non-transitory computer-readable medium comprising instructions stored thereon (Page 1, section I, “Introduction,” lines 1-10; page 3, right-hand column, lines 9-13, figure 3), which when executed by a processor of a receiving device configure the receiving device to perform a method comprising: extracting, from a metadata container obtained via a communication network, said at least one information of an encoding structure of a current frame of a sequence of digital frames, the transport container containing the encoded data representative of said sequence of digital frames (Page 2, section A, “The Manifest File (MPD), lines 1-23; page 3, right-hand column, lines 9-17, figure 3), issuing, according to the extracted at least one information of the encoding structure, a request for receiving said encoded data representative of said current frame, said request comprising said location information in said transport container (page 3, right-hand column, lines 18-20, “URL for the segment to select;” figure 3.). 
It could be argued that Lohmar does not explicitly disclose extracting, from the metadata container, a piece of information representative of location in a transport container of encoded data representative of said first frame. However, in analogous art, Burt discloses “defining a video frame location for video frames carried within transport packets of a Moving Pictures Expert Group (MPEG) transport stream. The method may include processing the transport packets to identify the video frames included therein; identifying a plurality of the transport packets to be signature packets; generating a first signature for each of the signature packets; and defining a video frame location for each identified video frames relative to the signatures (para. [0015]),” wherein a “signature table 52 identifies a positional location of each frame relative to one or more of the signature transport packets (e.g., a following signature packet can be referenced to a prior occurring frame with a negative offset value or the like). The signature table 52, advantageously, can be used to identify the positioning of each video frame without relying on proprietary information specific to the transport stream 24, 26, 28 or the operating system of the end device 34, i.e., without having to discover protocol specific information to generate a corresponding signature. Instead, the signatures may be generically generated from the video frames or non-proprietary portions of the header such that any system having capabilities to recover the video frames and to generate signatures may be able to similarly relate to the location of each frame (para. [0047; see also figure 2, element 52).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lohmar to allow for extracting, from the metadata container, a piece of information representative of location in a transport container of encoded data representative of said first frame. This would have produced predictable and desirable results, in that it would allow for better system performance and potentially lower bandwidth usage.
Regarding claim 15, the combination of Lohmar and Burt discloses the method of claim 7, and further discloses wherein said method comprises: receiving a part of the transport container containing said first frame (Lohmar, page 3, right-hand column, lines 22-33).
Regarding claim 20, the combination of Lohmar and Burt discloses the method of claim 7, and further discloses which further comprises said receiving device sending a request for provisioning said metadata container (Lohmar, page 3, right-hand column, lines 9-17, figure 3).
Regarding claim 24, the combination of Lohmar and Burt discloses the method of claim 7, and further discloses receiving a part of the transport container containing said first frame (Lohmar, page 3, right-hand column, lines 18-29, figure 3).


Claims 7-9, 11, 13-18, 20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2012/0020413) in view of Burt (Pub. No.: US 2013/0003869).
Regarding claim 7, Chen discloses a method implemented by a receiving device (Fig. 1, element 40, para. [0049]), comprising; extracting, from a metadata container obtained via a communication network, at least one information of an encoding structure of first frame of a sequence of digital frames, the transport container containing encoded data representative of said sequence of digital frames (Fig. 4, paras. [0137]-[0143]), issuing, according to the extracted at least one information of the encoding structure, a request for receiving said encoded data representative of said first frame, said request comprising said location information in said transport container (para. [0142]. “Each of movie fragments 114, 124 may be associated with a unique uniform resource identifier (URI), e.g., a uniform resource locator (URL) or uniform resource name (URN). Thus, each of movie fragments 114, 124 may be independently retrievable using a streaming network protocol, such as HTTP Streaming or DASH. In this manner, a destination device, such as destination device 40, may use an HTTP Get request to retrieve movie fragments 114 or 124. In some examples, destination device 40 may use HTTP partial Get requests to retrieve specific byte ranges of movie fragments 114 or 124.”). 
It could be argued that Chen does not explicitly disclose extracting, from the metadata container, a piece of information representative of location in a transport container of encoded data representative of said first frame. However, in analogous art, Burt discloses “defining a video frame location for video frames carried within transport packets of a Moving Pictures Expert Group (MPEG) transport stream. The method may include processing the transport packets to identify the video frames included therein; identifying a plurality of the transport packets to be signature packets; generating a first signature for each of the signature packets; and defining a video frame location for each identified video frames relative to the signatures (para. [0015]),” wherein a “signature table 52 identifies a positional location of each frame relative to one or more of the signature transport packets (e.g., a following signature packet can be referenced to a prior occurring frame with a negative offset value or the like). The signature table 52, advantageously, can be used to identify the positioning of each video frame without relying on proprietary information specific to the transport stream 24, 26, 28 or the operating system of the end device 34, i.e., without having to discover protocol specific information to generate a corresponding signature. Instead, the signatures may be generically generated from the video frames or non-proprietary portions of the header such that any system having capabilities to recover the video frames and to generate signatures may be able to similarly relate to the location of each frame (para. [0047; see also figure 2, element 52).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to allow for extracting, from the metadata container, a piece of information representative of location in a transport container of encoded data representative of said first frame. This would have produced predictable and desirable results, in that it would allow for better system performance and potentially lower bandwidth usage.
Regarding claim 8, the combination of Chen and Burt discloses the method of claim 7, and further discloses wherein said at least one information of said encoding structure comprises at least one information relating to a level of representation of the encoded first frame among at least two distinct levels of representation and the request comprises a piece of information relating to a requested level of representation (Chen, para. [0143]; “For example, frames of the representations may have different resolutions, frame rates, or bitrates. In such examples, destination device 40 may be configured with the ability to switch between the representations during retrieval and playback.”). 
Regarding claim 9, Chen discloses a receiving device comprising: a processor (Fig. 1, element 40, para. [0049]); a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the device to perform the following acts: extracting, from a metadata container obtained via a communication network, at least one information of an encoding structure of a first frame of a sequence of digital frames, the transport container containing encoded data representative of said sequence of digital frames (Fig. 4, paras. [0137]-[0143]), issuing, according to the extracted at least one information of the encoding structure, a request for receiving said encoded data representative of said first frame, said request comprising said location information in said transport container (para. [0142]. “Each of movie fragments 114, 124 may be associated with a unique uniform resource identifier (URI), e.g., a uniform resource locator (URL) or uniform resource name (URN). Thus, each of movie fragments 114, 124 may be independently retrievable using a streaming network protocol, such as HTTP Streaming or DASH. In this manner, a destination device, such as destination device 40, may use an HTTP Get request to retrieve movie fragments 114 or 124. In some examples, destination device 40 may use HTTP partial Get requests to retrieve specific byte ranges of movie fragments 114 or 124.”). 
It could be argued that Chen does not explicitly disclose extracting, from the metadata container, a piece of information representative of location in a transport container of encoded data representative of said first frame. However, in analogous art, Burt discloses “defining a video frame location for video frames carried within transport packets of a Moving Pictures Expert Group (MPEG) transport stream. The method may include processing the transport packets to identify the video frames included therein; identifying a plurality of the transport packets to be signature packets; generating a first signature for each of the signature packets; and defining a video frame location for each identified video frames relative to the signatures (para. [0015]),” wherein a “signature table 52 identifies a positional location of each frame relative to one or more of the signature transport packets (e.g., a following signature packet can be referenced to a prior occurring frame with a negative offset value or the like). The signature table 52, advantageously, can be used to identify the positioning of each video frame without relying on proprietary information specific to the transport stream 24, 26, 28 or the operating system of the end device 34, i.e., without having to discover protocol specific information to generate a corresponding signature. Instead, the signatures may be generically generated from the video frames or non-proprietary portions of the header such that any system having capabilities to recover the video frames and to generate signatures may be able to similarly relate to the location of each frame (para. [0047; see also figure 2, element 52).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to allow for extracting, from the metadata container, a piece of information representative of location in a transport container of encoded data representative of said first frame. This would have produced predictable and desirable results, in that it would allow for better system performance and potentially lower bandwidth usage.
Regarding claim 11, the combination of Chen and Burt discloses a client equipment comprising the device of claim 9 (see the rejection of claim 9), and further discloses said client equipment being configured to communicate with a server equipment via said communication network (Chen, Fig. 1, element 20, para. [0049]). 
Regarding claim 13, Chen discloses a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by a processor of a receiving device (Fig. 1, element 40, para. [0049]) configure the receiving device to perform a method comprising: extracting, from a metadata container obtained via a communication network, said at least one information of an encoding structure of a current frame of a sequence of digital frames, the transport container containing the encoded data representative of said sequence of digital frames (Fig. 4, paras. [0137]-[0143]), issuing, according to the extracted at least one information of the encoding structure, a request for receiving said encoded data representative of said current frame, said request comprising said location information in said transport container (para. [0142]. “Each of movie fragments 114, 124 may be associated with a unique uniform resource identifier (URI), e.g., a uniform resource locator (URL) or uniform resource name (URN). Thus, each of movie fragments 114, 124 may be independently retrievable using a streaming network protocol, such as HTTP Streaming or DASH. In this manner, a destination device, such as destination device 40, may use an HTTP Get request to retrieve movie fragments 114 or 124. In some examples, destination device 40 may use HTTP partial Get requests to retrieve specific byte ranges of movie fragments 114 or 124.”). 
It could be argued that Chen does not explicitly disclose extracting, from the metadata container, a piece of information representative of location in a transport container of encoded data representative of said first frame. However, in analogous art, Burt discloses “defining a video frame location for video frames carried within transport packets of a Moving Pictures Expert Group (MPEG) transport stream. The method may include processing the transport packets to identify the video frames included therein; identifying a plurality of the transport packets to be signature packets; generating a first signature for each of the signature packets; and defining a video frame location for each identified video frames relative to the signatures (para. [0015]),” wherein a “signature table 52 identifies a positional location of each frame relative to one or more of the signature transport packets (e.g., a following signature packet can be referenced to a prior occurring frame with a negative offset value or the like). The signature table 52, advantageously, can be used to identify the positioning of each video frame without relying on proprietary information specific to the transport stream 24, 26, 28 or the operating system of the end device 34, i.e., without having to discover protocol specific information to generate a corresponding signature. Instead, the signatures may be generically generated from the video frames or non-proprietary portions of the header such that any system having capabilities to recover the video frames and to generate signatures may be able to similarly relate to the location of each frame (para. [0047; see also figure 2, element 52).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to allow for extracting, from the metadata container, a piece of information representative of location in a transport container of encoded data representative of said first frame. This would have produced predictable and desirable results, in that it would allow for better system performance and potentially lower bandwidth usage.
Regarding claim 14, the combination of Chen and Burt discloses the method of claim 8, wherein said method comprises: requesting the encoded data representative of the first frame at a lowest of the representation levels; and requesting encoded data of a frame next to the first frame, at a representation level chosen among said representation levels based on transmission conditions of the communication network (Chen, para. [0143]; “For example, if initially destination device 40 selects one of the representations with a relatively high bitrate, but network conditions change such that bandwidth becomes less available, destination device 40 may begin retrieving movie fragments from a different representation with the same frame packing arrangement but with a relatively lower bitrate.”).
Regarding claim 15, the combination of Chen and Burt discloses the method of claim 7, wherein said method comprises: receiving a part of the transport container containing said first frame (Chen, Fig. 4, elements 110 and 120, paras. [0137] and [0138]).
Regarding claim 16, the combination of Chen and Burt discloses the method of claim 7, and further discloses wherein the first frame is an intra frame (Chen, paras. [0040] and [0111]-[0116]).
Regarding claim 17, the combination of Chen and Burt discloses the method of claim 16, and further discloses comprising requesting transmission of encoded data representative of predicted or bidirectional frames dependent from said first frame, at one time (Chen, paras. [0111]-[0116]).
Regarding claim 18, the combination of Chen and Burt discloses the method of claim 17, and further discloses wherein said dependent frames are requested with the same representation level as said first frame (Chen, paras. [0111]-[0116]).
Regarding claim 20, the combination of Chen and Burt discloses the method of claim 7, and further discloses which further comprises said receiving device sending a request for provisioning said metadata container (Chen, para. [0034]).
Regarding claim 23, the combination of Chen and Burt discloses the device of claim 9, and further discloses wherein the first frame is an intra frame (Chen, para. [0111]).
Regarding claim 24, the combination of Chen and Burt discloses the method of claim 7, and further discloses receiving a part of the transport container containing said first frame (Chen, Fig. 1, para. [0049]).


Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lohmar et al. (Dynamic Adaptive HTTP Streaming of Live Content, WORLD OF WIRELESS, MOBILE AND MULTIMEDIA NETWORKS (WOWMOM), 2011 IEEE INTERNATIONAL SYMPOSIUM ON A, IEEE, 20 June 2011 (2011-06-20), pages 1-8) in view of Burt (Pub. No.: US 2013/0003869), and further in view of Chen et al. (Pub. No.: US 2012/0020413).
Regarding claim 14, the combination of Lohmar and Burt discloses the method of claim 8, but it could be argued that the combination does not explicitly disclose wherein said method comprises: requesting the encoded data representative of the first frame at a lowest of the representation levels; and requesting encoded data of a frame next to the first frame, at a representation level chosen among said representation levels based on transmission conditions of the communication network. However, in analogous art, Chen discloses that “if initially destination device 40 selects one of the representations with a relatively high bitrate, but network conditions change such that bandwidth becomes less available, destination device 40 may begin retrieving movie fragments from a different representation with the same frame packing arrangement but with a relatively lower bitrate (para. [0143]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lohmar and Burt to allow for requesting the encoded data representative of the current frame at a lowest of the representation levels, and requesting encoded data of a frame next to the current frame, at a representation level chosen among said representation levels based on transmission conditions of the communication network. This would have produced predictable and desirable results, in that it would allow for the system to dynamically adjust to changing network conditions.
Regarding claim 16, the combination of Lohmar and Burt discloses the method of claim 7, but it could be argued that the combination does not explicitly disclose wherein the first frame is an intra frame. However, in analogous art, Chen discloses that “[v]ideo compression standards such as ITU-T H.261, H.262, H.263, MPEG-1, MPEG-2 and H.264/MPEG-4 part 10 make use of motion compensated temporal prediction to reduce temporal redundancy. The encoder uses a motion compensated prediction from some previously encoded pictures (also referred to herein as frames) to predict the current coded pictures according to motion vectors. There are three major picture types in typical video coding. They are Intra coded picture ("I-pictures" or "I-frames"), Predicted pictures ("P-pictures" or "P-frames") and Bi-directional predicted pictures ("B-pictures" or "B-frames"). P-pictures use only the reference picture before the current picture in temporal order. In a B-picture, each block of the B-picture may be predicted from one or two reference pictures. These reference pictures could be located before or after the current picture in temporal order (para. [0111]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lohmar and Burt to allow for the first frame to be an intra frame. This would have produced predictable and desirable results, in that it would allow for well-known video compression techniques to be applied.
Regarding claim 17, the combination of Lohmar, Burt and Chen discloses the method of claim 16, and further discloses comprising requesting transmission of encoded data representative of predicted or bidirectional frames dependent from said first frame, at one time (Chen, para. [0111]. This claim is rejected on the same grounds as claim 16.). 
Regarding claim 18, the combination of Lohmar, Burt and Chen discloses the method of claim 17, and further discloses wherein said dependent frames are requested with the same representation level as said first frame (Chen, para. [0111]. This claim is rejected on the same grounds as claim 16.).


Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lohmar et al. (Dynamic Adaptive HTTP Streaming of Live Content, WORLD OF WIRELESS, MOBILE AND MULTIMEDIA NETWORKS (WOWMOM), 2011 IEEE INTERNATIONAL SYMPOSIUM ON A, IEEE, 20 June 2011 (2011-06-20), pages 1-8) in view of Burt (Pub. No.: US 2013/0003869), and further in view of Bhaskaran et al. (Pub. No.: US 2010/0265334).
Regarding claim 19, the combination of Lohmar and Burt discloses the method of claim 7, but it could be argued that the combination does not explicitly disclose wherein said metadata container comprises frame per frame information regarding said sequence of digital frames. However, in analogous art, Bhaskaran discloses that “[i]n one embodiment, the content transmitting system 11 selectively includes the metadata of the video content on a stream session basis for sessions that have a consistent bitrate throughout an entire video stream (para. [0032]),” “[i]n another embodiment, the content transmitting system 11 selectively includes the metadata of the video content on a group of pictures (GOP) basis (para. [0033]),” and “[i]n another embodiment, the content transmitting system 11 includes the metadata on a frame by frame basis (para. [0034]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lohmar and Burt to allow for the metadata container to comprise frame per frame information regarding a sequence of digital frames. This would have produced predictable and desirable results, in that it would allow for streaming content providers to change the bitrate and spatial resolution of content according to the bandwidth available at any given time on a micro level, which could improve bandwidth utilization while also optimizing video quality.
Regarding claim 21, the combination of Lohmar and Burt discloses the device of claim 9, but it could be argued that the combination does not explicitly disclose wherein said metadata container comprising frame per frame information regarding said sequence of digital frames. However, in analogous art, Bhaskaran discloses that “[i]n one embodiment, the content transmitting system 11 selectively includes the metadata of the video content on a stream session basis for sessions that have a consistent bitrate throughout an entire video stream (para. [0032]),” “[i]n another embodiment, the content transmitting system 11 selectively includes the metadata of the video content on a group of pictures (GOP) basis (para. [0033]),” and “[i]n another embodiment, the content transmitting system 11 includes the metadata on a frame by frame basis (para. [0034]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lohmar and Burt to allow for the metadata container to comprise frame per frame information regarding a sequence of digital frames. This would have produced predictable and desirable results, in that it would allow for streaming content providers to change the bitrate and spatial resolution of content according to the bandwidth available at any given time on a micro level, which could improve bandwidth utilization while also optimizing video quality.


Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2012/0020413) in view of Burt (Pub. No.: US 2013/0003869), and further in view of Bhaskaran et al. (Pub. No.: US 2010/0265334).
Regarding claim 19, the combination of Chen and Burt discloses the method of claim 7, but it could be argued that the combination does not explicitly disclose wherein said metadata container comprises frame per frame information regarding said sequence of digital frames. However, in analogous art, Bhaskaran discloses that “[i]n one embodiment, the content transmitting system 11 selectively includes the metadata of the video content on a stream session basis for sessions that have a consistent bitrate throughout an entire video stream (para. [0032]),” “[i]n another embodiment, the content transmitting system 11 selectively includes the metadata of the video content on a group of pictures (GOP) basis (para. [0033]),” and “[i]n another embodiment, the content transmitting system 11 includes the metadata on a frame by frame basis (para. [0034]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Burt to allow for the metadata container to comprise frame per frame information regarding a sequence of digital frames. This would have produced predictable and desirable results, in that it would allow for streaming content providers to change the bitrate and spatial resolution of content according to the bandwidth available at any given time on a micro level, which could improve bandwidth utilization while also optimizing video quality.
Regarding claim 21, the combination of Chen and Burt discloses the device of claim 9, but it could be argued that the combination does not explicitly disclose wherein said metadata container comprising frame per frame information regarding said sequence of digital frames. However, in analogous art, Bhaskaran discloses that “[i]n one embodiment, the content transmitting system 11 selectively includes the metadata of the video content on a stream session basis for sessions that have a consistent bitrate throughout an entire video stream (para. [0032]),” “[i]n another embodiment, the content transmitting system 11 selectively includes the metadata of the video content on a group of pictures (GOP) basis (para. [0033]),” and “[i]n another embodiment, the content transmitting system 11 includes the metadata on a frame by frame basis (para. [0034]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Burt to allow for the metadata container to comprise frame per frame information regarding a sequence of digital frames. This would have produced predictable and desirable results, in that it would allow for streaming content providers to change the bitrate and spatial resolution of content according to the bandwidth available at any given time on a micro level, which could improve bandwidth utilization while also optimizing video quality.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lohmar et al. (Dynamic Adaptive HTTP Streaming of Live Content, WORLD OF WIRELESS, MOBILE AND MULTIMEDIA NETWORKS (WOWMOM), 2011 IEEE INTERNATIONAL SYMPOSIUM ON A, IEEE, 20 June 2011 (2011-06-20), pages 1-8) in view of Burt (Pub. No.: US 2013/0003869) and Denoual et al. (Pub. No.: US 2016/0182593).
Regarding claim 25, the combination of Lohmar and Burt discloses the method of claim 7, and further the limitation which further comprises provisioning by a server the metadata container on the fly to the receiving device during construction of the transport container is not further limiting, as the claim is directed to a receiving device, and thus information concerning how and when data is processed at a location other than the receiving device does not affect or further narrow the scope of said receiving device. However, in the interests of compact prosecution, Examiner will provide an art rejection to show Applicant how such a limitation could be taught were it to be amended such that it was further limiting. Thus, it could be argued that Lohmar does not explicitly disclose the metadata container being provisioned on the fly to the receiving device during construction of the transport container. However, in analogous art, Denoual discloses that “during streaming, when the client device asks for metadata helping for dynamic template parameter resolution, the server builds metadata segments on the fly and sends them to the client device during step 1116. As described above, the metadata segments contain information sections that depend on the encoding configuration and adaptation/switching possibilities (para. [0324]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lohmar and Burt to allow for the metadata container to be provisioned on the fly to the receiving device during construction of the transport container. This would have produced predictable and desirable results, in that it would allow for the system to function as intended, with updates sent on the fly to allow for reactions to changing network conditions.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No.: US 2012/0020413) in view of Burt (Pub. No.: US 2013/0003869) and Denoual et al. (Pub. No.: US 2016/0182593).
Regarding claim 25, the combination of Chen and Burt discloses the method of claim 7, and further the limitation which further comprises provisioning by a server the metadata container on the fly to the receiving device during construction of the transport container is not further limiting, as the claim is directed to a receiving device, and thus information concerning how and when data is processed at a location other than the receiving device does not affect or further narrow the scope of said receiving device. However, in the interests of compact prosecution, Examiner will provide an art rejection to show Applicant how such a limitation could be taught were it to be amended such that it was further limiting. Thus, it could be argued that Lohmar does not explicitly disclose the metadata container being provisioned on the fly to the receiving device during construction of the transport container. However, in analogous art, Denoual discloses that “during streaming, when the client device asks for metadata helping for dynamic template parameter resolution, the server builds metadata segments on the fly and sends them to the client device during step 1116. As described above, the metadata segments contain information sections that depend on the encoding configuration and adaptation/switching possibilities (para. [0324]).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Burt to allow for the metadata container to be provisioned on the fly to the receiving device during construction of the transport container. This would have produced predictable and desirable results, in that it would allow for the system to function as intended, with updates sent on the fly to allow for reactions to changing network conditions.


Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they moot in view of the new grounds of rejection in view of Burt, as well as in view of the new grounds of rejection in view of Denoual.


Conclusion
Claims 7-9, 11, 13-21 and 23-25 are rejected. Claims 1-3, 6 and 12 are withdrawn from consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        July 29, 2022